DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a hollow structure 100 at an overlap” in Fig. 12 as described in the specification paragraph [79].  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (U.S. Patent No. 9,965,985).

	In reference to claim 1, Wang discloses a shift register in Fig. 1a, comprising: 
	a first output module (6), a second output module (5), a first node (D), a second node (C), a first power supply signal terminal (VN2), a first clock signal terminal (CK3) and a scan output terminal (output); 
	wherein the first output module (6) and the second output module (5) are electrically connected to the scan output terminal (output);

	wherein the second output module (5) is electrically connected to the first clock signal terminal (CK3) and the second node (C), wherein the second node (C) is configured to control a conduction state of the second output module (5), and during the second output module conducting, a voltage signal input by the first clock signal terminal (CK3) is output to the scan output terminal (col. 7, lines 5-12); and
	wherein there is no capacitor in at least one of the first output module or the second output module (see Fig. 1a and 2a).
	In reference to claim 2, Wang discloses in Fig. 2athe first output module (6) comprises a first transistor (M12), and the second output module (5) comprises a second transistor (M10);
	wherein a gate of the first transistor (M12)  is electrically connected to the first node (D), a first electrode of the first transistor is electrically connected to the first power supply signal terminal (VN2), and a second electrode of the first transistor is electrically connected to the scan output terminal (Output);
	wherein a gate of the second transistor (M10) is electrically connected to the second node (C), a first electrode of the second transistor is electrically connected to the first clock signal terminal (CK3), and a second electrode of the second transistor is electrically connected to the scan output terminal (Output).
In reference to claim 14, Wang discloses in Fig. 5 a gate driver circuit, comprising cascaded shift register (SR(1) – SR(N)) each of the shift registers further comprises a first shift input terminal (Input); 
	wherein the first shift input terminal (input of SR-1) of the shift register at a first stage is electrically connected to a start signal input terminal (STV) of the gate drive circuit, and the scan output terminal of the shift register at an i-th stage (SR(1) is electrically connected to the first shift input terminal (Input) of the shift register at a (i+1)-th stage (SR(2); wherein i is a positive integer.
	In reference to claim 15, Wang discloses each of the shift registers (SR(1) – SR(N) further comprises a second shift input terminal (Reset); and
	wherein the scan output terminal (Ouput 2) of the shift register at the (i+1)-th stage (SR(2) is electrically connected to the second shift input terminal (Reset) of the shift register at the i-th stage (SR(1) in Fig. 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Zhu et al.  (US 2019/0347996), hereinafter Zhu.
	In reference to claim 3, Wang does not discloses at least one of a channel’s width/length ratio of the first transistor or channel’s W/L ratio of the second transistor is greater than 45.
	In the same field of endeavor, Zhu discloses a channel width/length ratio of the first transistor (M11) and width and length ratio of the transistor ratio of the second transistor (M12) of a shift register in Fig 3 is of 8:4.
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention provide the channel width/length ration for the first transistor or the transistor of Wang have the channel width/length ratio as taught by Zhu to facilitate maintaining a normal output of the shift register (paragraph [5] of Zhu).
	The combination Wang and Zhu does not teach at least one of a channel’s width/length ratio of the first transistor or channel’s W/L ratio of the second transistor is greater than 45.	
	At the time of the invention was filed, it would have been obvious for one of ordinary skill in the art to make at least one of a channel’s width/length ratio of the first transistor or channel’s W/L ratio of the second transistor of the combination of Wang and Zhu is greater than 45.
	Applicant does not disclose the at least one of a channel’s width/length ratio of the first transistor or channel’s W/L ratio of the second transistor is greater than 45. provides an advantage, is used for a particular purpose or solves a stated problem. One 
	Therefore, It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Wang and Zhu to obtain the invention as specified in claim 1.
	 Furthermore, absent a showing of critically and/or unexpected result, it would been obvious to one of ordinary skill in the art to make each of the first keys in any size as desired as was judicially recognized with IN RE ROSE, 105 USPQ 237 (CCPA 1955) which recognizes that the change in size or range of well-known element is normally not desired toward patentable subject matter.

.
Claim	16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang view of Na et al. (US 2008/0100560), hereinafter Na.
	In reference to claims 16 and 17 Wang discloses the shift register and the gate driving circuit in Fig. 5 for a display device (see abstract). Wang does not discloses the display device comprising a display region and a non-display region at least partially surrounding the display region, wherein the non-display region is provided with a gate drive circuit.

	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to provide the display with a display region (DA) and a non-display region (PA) at least partially surrounding the display region in Wang as taught by Na to provide a space in a non-display for the gate drive circuit.
	In reference to claim 19, Wang discloses controlling a potential of the second node to enable the second output module to be conductive, inputting a voltage signal through the first clock signal terminal, and outputting the signal input through the first clock signal terminal to the scan output terminal (col.7, lines 5-12) ; and
	controlling a potential of the first node to enable the first output module to be conductive, inputting a voltage signal through the first power supply signal terminal, and outputting the signal input through the first power supply signal terminal to the scan output terminal (col. 7, lines 13-19).
	
Allowable Subject Matter
Claims 4-13, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  None of the recited arts teaches or suggests,


the shift register of claim 1, further comprising: a first node control module, a second node control module, a node mutual control module, a first shift input terminal, a first level signal terminal, a second clock signal terminal and a second power supply signal terminal; wherein the first node control module and the second node control module are electrically connected to the first level signal terminal;
wherein the first node control module is further electrically connected to the second clock signal terminal, the second power supply signal terminal and the first node; and the first node control module is configured to control a potential of the first node according to a voltage signal input by the first level signal terminal, a voltage signal input by the second clock signal terminal and a voltage signal input by the second power supply signal terminal;
wherein the second node control module is further electrically connected to the first shift input terminal and the second node; and the second node control module is configured to control a potential of the second node according to a voltage signal input by the first level signal terminal and a voltage signal input by the first shift input terminal; and
wherein the node mutual control module is electrically connected to the first node, the second node and the first power supply signal terminal; and the node mutual control module is configured to control the potential of the second node according to the potential of the first node, or control the potential of the first node according to the potential of the second node.


With respect to claim 18.
wherein a vertical projection of at least one of the first power supply signal line or the second power supply signal line on a plane in which the scan output lines are located overlaps the scan output lines; and at least one of the first power supply signal line or the second power supply signal line is provided with a hollow structure at an overlap.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sun (US 2018/0090072) discloses a shift register Fig. 2 and firs output module (10) and second output module (20) for a scan driving circuit in 5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DUC Q DINH/Primary Examiner, Art Unit 2692